                  Case 3:18-cv-06997-JCS Document 27 Filed 08/08/19 Page 1 of 2




 1   DANIEL C. GIRARD (SBN 114826)                          MARK D. LONERGAN (SBN 143622)
     ANGELICA M. ORNELAS (SBN 285929)                       REBECCA S. SAELAO (SBN 222731)
 2   GIRARD SHARP LLP                                       SEVERSON & WERSON
     601 California Street, Suite 1400                      A Professional Corporation
 3   San Francisco, CA 94108                                One Embarcadero Center, Suite 2600
     Telephone: (415) 981-4800                              San Francisco, California 94111
 4   Facsimile: (415) 981-4846                              Telephone: (415) 398-3344
     dgirard@girardsharp.com                                Facsimile: (415) 956-0439
 5   aornelas@girardsharp.com                               mdl@severson.com
                                                            rss@severson.com
 6
 7   Attorneys for Plaintiff                                Attorneys for Defendant
     and putative Class Members                             WELLS FARGO BANK, N.A.
 8
 9
10
                                     UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
12
13   ANGELA GARR, on behalf of                              Case No. 3:18-cv-06997-EDL
     herself and all others similarly situated,
14
15                           Plaintiff,                     JOINT STATUS UPDATE
             v.
16
     WELLS FARGO BANK, N.A.,
17
18                           Defendant.

19
20
21
22
23
24
25
26
27
28



     07685.2172/14989815.1                     JOINT STATUS UPDATE
                                              Case No. 4:18-cv-06997-EDL
                  Case 3:18-cv-06997-JCS Document 27 Filed 08/08/19 Page 2 of 2




 1            The parties submit this status update pursuant to this Court’s order dated June 12, 2019.
 2            Plaintiff Angela Garr and Defendant Wells Fargo Bank, N.A. are parties to the Settlement
 3   Agreement reached in Prather v. Wells Fargo Bank, N.A., Case No. 17-cv-00481 (N.D. Ill.), Dkt. 80-1,
 4   which was granted preliminary approval by the court in Prather on July 10, 2019, Dkt. 84.
 5
              The parties therefore request that the stay of this action be extended to permit further
 6
     proceedings in the Prather action to take place, and without prejudice to any parties’ right to file an
 7
     interim update with the Court regarding developments in Prather they believe may affect the stay in
 8
     this case.
 9
     DATED:         August 8, 2019                  GIRARD SHARP LLP
10
11                                                  By:           /s/ Angelica Ornelas
12                                                                  Angelica Ornelas

13                                                  Attorneys for Plaintiff Angela Garr, on behalf of herself
                                                    and all others similarly situated
14
15   DATED: August 8, 2019                          SEVERSON & WERSON
                                                    A Professional Corporation
16
                                                    By:           /s/ Rebecca S. Saelao
17
                                                                    Rebecca S. Saelao
18
                                                    Attorneys for Defendant WELLS FARGO BANK, N.A.
19
20                                                ATTESTATION
21            I Rebecca S. Saelao am the ECF user whose ID and password are being used to file this
22   document. In compliance with Civil Local Rule 5-1(i)(3), I certify that concurrence in this filing has
23   been obtained from all of the other signatories.
24   Dated: August 8, 2019                                  By: /s/ Rebecca S. Saelao
25
26
27
28

     07685.2172/14989815.1                                  1
                                               JOINT STATUS UPDATE
                                              Case No. 4:18-cv-06997-EDL
